 

EXHIBIT 10.01

 





EXCHANGE AGREEMENT

 

This Exchange Agreement (the “Agreement”) is entered into as of this 23rd day of
December, 2019, by and between ToughBuilt Industries, Inc., a Nevada corporation
with offices located at 25371 Commercentre Drive, Suite 200, Lake Forest, CA
9263 (the “Company”) and the Holder signatory hereto (the “Holder”), with
reference to the following facts:

 

A. Prior to the date hereof, pursuant to that Securities Purchase Agreement,
dated as of August 19, 2019, by and between the Company and the investors party
thereto (the “Securities Purchase Agreement”), the Company issued, among other
things, senior convertible notes, convertible into shares of Common Stock (as
defined below), in accordance with the terms thereof (the “Original Notes”).
Capitalized terms used but not otherwise defined herein shall have the meanings
as set forth in the Securities Purchase Agreement (as amended hereby).

 

B. The Company has authorized a new series of convertible preferred stock of the
Company designated as Series D Convertible Preferred Stock, $0.001 par value,
the terms of which are set forth in the certificate of designation for such
series of preferred stock (the “New Certificate of Designations”) in the form
attached hereto as Exhibit A (together with any convertible preferred shares
issued in replacement thereof in accordance with the terms thereof, the “Series
D Preferred Stock”), which Series D Preferred Stock shall be convertible into
shares of Common Stock, in accordance with the terms of the New Certificate of
Designations.

 

C. The Company and the Holder desire to exchange (the “Exchange” or the
“Transaction”) such aggregate principal of the Original Note issued to the
Holder as set forth on the signature page of the Holder attached hereto (the
“Existing Note”), on the basis and subject to the terms and conditions set forth
in this Agreement, for (x) such aggregate number of shares of Series D Preferred
Stock as set forth on the signature page of the Holder attached hereto (the “New
Preferred Shares”, and such shares of Common Stock issuable pursuant to the
terms of the Series D New Certificate of Designations, including, without
limitation, upon conversion or otherwise, collectively, the “New Conversion
Shares”, and together with the New Preferred Shares, the “New Securities”). The
New Preferred Shares, the New Conversion Shares and this Agreement and such
other documents and certificates related thereto are collectively referred to
herein as the “Exchange Documents”.

 

D. The Exchange is being made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the Securities Act of 1933, as amended (the “1933
Act”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1. Exchange. On the date hereof, pursuant to Section 3(a)(9) of the 1933 Act,
the Holder hereby agrees to convey, assign and transfer the Existing Note to the
Company in exchange for which the Company agrees to issue the New Preferred
Shares to the Holder. On the date hereof, in exchange for the Existing Note, the
Company shall issue the New Preferred Shares to the Holder. On the date hereof,
the Holder shall be deemed for all corporate purposes to have become the holder
of record of the New Preferred Shares and shall be entitled to exercise all of
its rights with respect to the New Preferred Shares and, irrespective of the
date the Company delivers the certificates evidencing the New Preferred Shares
and to the Holder.

 

   

 

 

2. Ratifications; Incorporation of Terms under Transaction Documents; Waivers.

 

(a) Ratifications. Except as otherwise expressly provided herein, the Securities
Purchase Agreement, and each other Transaction Document, is, and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects, except that on and after the date hereof: (i) all references in the
Securities Purchase Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Securities Purchase
Agreement shall mean the Securities Purchase Agreement as amended by this
Agreement, and (ii) all references in the other Transaction Documents to the
“Securities Purchase Agreement”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Securities Purchase Agreement shall mean the
Securities Purchase Agreement as amended by this Agreement.

 

(b) Amendments and Incorporation of Terms under Transaction Documents. Effective
as of the date hereof, the Securities Purchase Agreement and each of the other
Transaction Documents are hereby amended as follows (and any such agreements,
covenants and related provisions therein shall be deemed incorporated by
reference herein, mutatis mutandis, as amended as such):

 

(i) The defined term “Notes” is hereby amended to include the New Preferred
Shares (as defined herein).

 

(ii) The defined term “Conversion Shares” is hereby amended to include New
Conversion Shares (as defined herein).

 

(iii) The defined term “Transaction Documents” is hereby amended to include this
Agreement.

 

(iv) The defined term “Event of Default” is hereby amended to include the
Triggering Events (as defined in the Certificate of Designations).

 

(c) Waivers. Effective as of the date hereof, until such time as no New
Preferred Shares remain outstanding and no other payment amounts remain
outstanding under the Certificate of Designations, the Company hereby waives (i)
any right to effect a Company Optional Redemption (as defined in the Existing
Notes) of any Existing Note and (ii) any right to effect any Netting at the
election of the Company in any of the Transaction Documents (except, for the
avoidance of doubt, any Netting made at the election of the applicable holder of
Existing Notes).

 

 2 

 

 

3. Representations and Warranties. As of the date hereof:

 

3.1 Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Exchange Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Exchange Documents (as defined below).
Other than the Persons (as defined below) listed in the SEC Documents, the
Company has no Subsidiaries. “Subsidiaries” means any Person in which the
Company, directly or indirectly, (I) owns any of the outstanding capital stock
or holds any equity or similar interest of such Person or (II) controls or
operates all or any part of the business, operations or administration of such
Person, and each of the foregoing, is individually referred to herein as a
“Subsidiary.” For purposes of this Agreement, (x) “Person” means an individual,
a limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any Governmental
Entity or any department or agency thereof and (y) “Governmental Entity” means
any nation, state, county, city, town, village, district, or other political
jurisdiction of any nature, federal, state, local, municipal, foreign, or other
government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

 

3.2 Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
each of the other agreements entered into by the parties hereto in connection
with the transactions contemplated by the Exchange Documents and to consummate
the Transaction (including, without limitation, the issuance of the New
Preferred Shares in accordance with the terms hereof and the reservation and
issuance of the New Conversion Shares in accordance with the terms of the New
Certificate of Designations). The execution and delivery of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the New Preferred Shares in accordance with the terms hereof and the reservation
and issuance of the New Conversion Shares in accordance with the terms of the
New Certificate of Designations, has been duly authorized by the Company’s Board
of Directors and no further filing, consent, or authorization is required by the
Company, its Board of Directors or its stockholders. This Agreement and the
other Exchange Documents have been duly executed and delivered by the Company,
and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities laws.

 

 3 

 

 

3.3 No Conflict. Except as set forth on Schedule 3.3, the execution, delivery
and performance of the Exchange Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the New Preferred Shares in accordance with
the terms hereof and the reservation and issuance of the New Conversion Shares
in accordance with the terms of the New Certificate of Designations, as
applicable) will not (i) result in a violation of the Articles of Incorporation
(as defined below) or any other organizational documents of the Company or any
of its Subsidiaries, any capital stock of the Company or any of its Subsidiaries
or Bylaws (as defined below) of the Company or any of its Subsidiaries, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the Nasdaq Capital Market (the
“Principal Market”) and including all applicable federal laws, rules and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries is bound or
affected.

 

3.4 No Consents. Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with (other than the filing with the Securities and Exchange Commission (the
“SEC”) of a Form D with the SEC, any other filings as may be required by any
state securities agencies, filing of UCC financing statements and approval by
the Principal Market of a listing of additional shares application in respect of
the New Conversion Shares as required by Section 7 hereof), any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its respective
obligations under or contemplated by the Exchange Documents, in each case, in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company or any Subsidiary is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof, and neither the Company nor any of its
Subsidiaries are aware of any facts or circumstances which might prevent the
Company or any of its Subsidiaries from obtaining or effecting any of the
registration, application or filings contemplated by the Exchange Documents.
Except as disclosed in the SEC Documents, the Company is not in violation of the
requirements of the Principal Market and has no knowledge of any facts or
circumstances which would reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future.

 

3.5 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the New Securities is exempt from registration under the 1933 Act pursuant to
the exemption provided by Rule 3(a)(9) thereof.

 

 4 

 

 

3.6 Issuance of New Securities. The issuance of the New Preferred Shares are
duly authorized and, upon issuance in accordance with the terms of this
Agreement, the New Preferred Shares shall be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, mortgages,
defects, claims, liens, pledges, charges, taxes, rights of first refusal,
encumbrances, security interests and other encumbrances (collectively “Liens”)
with respect to the issue thereof. Upon exercise in accordance with the New
Certificate of Designations, the New Conversion Shares, when issued, will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights or Liens with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock. The offer and
issuance by the Company of the New Securities is exempt from registration under
the 1933 Act.

 

3.7 Transfer Taxes. On the date hereof, all share transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the issuance of the New Securities to be exchanged with the Holder hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

 

3.8 SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms, proxy
statements, statements and other documents required to be filed by it with the
SEC pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof, including without limitation, Current Reports on
Form 8-K filed by the Company with the SEC whether required to be filed or not
(but excluding Item 7.01 thereunder), and all exhibits and appendices included
therein (other than Exhibits 99.1 to Form 8-K) and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). The Company has delivered or
has made available to the Holder or its representatives true, correct and
complete copies of each of the SEC Documents not available on the EDGAR system.
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. Such financial statements have
been prepared in accordance with generally accepted accounting principles
(“GAAP”), consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate). No other information provided by or on behalf of the Company to the
Holder which is not included in the SEC Documents (including, without
limitation, information in the disclosure schedules to this Agreement) contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein not misleading, in the light
of the circumstance under which they are or were made. The Company is not
currently contemplating to amend or restate any of the financial statements
(including, without limitation, any notes or any letter of the independent
accountants of the Company with respect thereto) included in the SEC Documents
(the “Financial Statements”), nor is the Company currently aware of facts or
circumstances which would require the Company to amend or restate any of the
Financial Statements, in each case, in order for any of the Financials
Statements to be in compliance with GAAP and the rules and regulations of the
SEC. The Company has not been informed by its independent accountants that they
recommend that the Company amend or restate any of the Financial Statements or
that there is any need for the Company to amend or restate any of the Financial
Statements.

 

 5 

 

 

3.9 Absence of Certain Changes. Except as set forth in the SEC Documents, since
the date of the Company’s most recent audited financial statements contained in
a Form 10-K, there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries. Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, neither the
Company nor any of its Subsidiaries has (i) declared or paid any dividends, (ii)
sold any assets, individually or in the aggregate, outside of the ordinary
course of business or (iii) except as disclosed in the SEC Documents, made any
capital expenditures, individually or in the aggregate, outside of the ordinary
course of business. Neither the Company nor any of its Subsidiaries has taken
any steps to seek protection pursuant to any law or statute relating to
bankruptcy, insolvency, reorganization, receivership, liquidation or winding up,
nor does the Company or any Subsidiary have any knowledge or reason to believe
that any of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so. The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur on the date hereof, will not be
Insolvent (as defined below). For the purpose of this Agreement (x) “Insolvent”
means, (i) with respect to the Company and its Subsidiaries, on a consolidated
basis, (A) the present fair saleable value of the Company’s and its
Subsidiaries’ assets is less than the amount required to pay the Company’s and
its Subsidiaries’ total Indebtedness (as defined below), (B) the Company and its
Subsidiaries are unable to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured or (C) the Company and its Subsidiaries intend to incur or believe that
they will incur debts that would be beyond their ability to pay as such debts
mature; and (ii) with respect to the Company and each Subsidiary, individually,
(A) the present fair saleable value of the Company’s or such Subsidiary’s (as
the case may be) assets is less than the amount required to pay its respective
total Indebtedness, (B) the Company or such Subsidiary (as the case may be) is
unable to pay its respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (C) the
Company or such Subsidiary (as the case may be) intends to incur or believes
that it will incur debts that would be beyond its respective ability to pay as
such debts mature; (y) “Indebtedness” of any Person means, without duplication
(A) all indebtedness for borrowed money, (B) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with GAAP) (other than trade
payables entered into in the ordinary course of business consistent with past
practice), (C) all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments, (D) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease, (G)
all indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; and (z) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any Indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.

 

 6 

 

 

3.10 No Undisclosed Events, Liabilities, Developments or Circumstances. Except
as set forth in the SEC Documents, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that (i) would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced, (ii)
would reasonably expected to have a material adverse effect on the Holder’s
investment hereunder or (iii) would reasonably be expected to have a Material
Adverse Effect.

 

3.11 Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Articles of
Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of
formation, memorandum of association, articles of association, Articles of
Incorporation or bylaws, respectively. Except as set forth in the SEC Documents,
neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company or any of its Subsidiaries, and neither the Company nor any of its
Subsidiaries will conduct its business in violation of any of the foregoing,
except in all cases for possible violations which could not, individually or in
the aggregate, have a Material Adverse Effect. Except as set forth in the SEC
Documents, without limiting the generality of the foregoing, the Company is not
in violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances that could reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future. During the two years prior to the date hereof, (i) the
Common Stock has been listed or designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and each
of its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit. There is no agreement,
commitment, judgment, injunction, order or decree binding upon the Company or
any of its Subsidiaries or to which the Company or any of its Subsidiaries is a
party which has or would reasonably be expected to have the effect of
prohibiting or materially impairing any business practice of the Company or any
of its Subsidiaries, any acquisition of property by the Company or any of its
Subsidiaries or the conduct of business by the Company or any of its
Subsidiaries as currently conducted other than such effects, individually or in
the aggregate, which have not had and would not reasonably be expected to have a
Material Adverse Effect on the Company or any of its Subsidiaries.

 

 7 

 

 

3.12 Transactions With Affiliates. Except as set forth in the SEC Documents, no
current or former employee, partner, director, officer or stockholder (direct or
indirect) of the Company or its Subsidiaries, or any associate, or, to the
knowledge of the Company, any affiliate of any thereof, or any relative with a
relationship no more remote than first cousin of any of the foregoing, is
presently, or has ever been, (i) a party to any transaction with the Company or
its Subsidiaries (including any contract, agreement or other arrangement
providing for the furnishing of services by, or rental of real or personal
property from, or otherwise requiring payments to, any such director, officer or
stockholder or such associate or affiliate or relative Subsidiaries (other than
for ordinary course services as employees, consultants, officers or directors of
the Company or any of its Subsidiaries)) or (ii) the direct or indirect owner of
an interest in any corporation, firm, association or business organization which
is a competitor, supplier or customer of the Company or its Subsidiaries (except
for a passive investment (direct or indirect) in less than 5% of the common
stock of a company whose securities are traded on or quoted through an Eligible
Market), nor does any such Person receive income from any source other than the
Company or its Subsidiaries which relates to the business of the Company or its
Subsidiaries or should properly accrue to the Company or its Subsidiaries. No
employee, officer, stockholder or director of the Company or any of its
Subsidiaries or member of his or her immediate family is indebted to the Company
or its Subsidiaries, as the case may be, nor is the Company or any of its
Subsidiaries indebted (or committed to make loans or extend or guarantee credit)
to any of them, other than (i) for payment of salary for services rendered, (ii)
reimbursement for reasonable expenses incurred on behalf of the Company, and
(iii) for other standard employee benefits made generally available to all
employees or executives (including stock option agreements outstanding under any
stock option plan approved by the Board of Directors of the Company).

 

3.13 Equity Capitalization.

 

(a) Definitions:

 

(i) “Common Stock” means (x) the Company’s shares of common stock, $0.001par
value per share, and (y) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(ii) “Preferred Stock” means (x) the Company’s blank check preferred stock,
$0.001 par value per share, the terms of which may be designated by the board of
directors of the Company in a certificate of designations and (y) any capital
stock into which such preferred stock shall have been changed or any share
capital resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).

 

(b) Authorized and Outstanding Capital Stock. As of the date hereof, the
authorized capital stock of the Company consists of (A) 100,000,000 shares of
Common Stock, of which, million are issued and outstanding as of the date hereof
and 35,500,000 million are reserved for issuance pursuant to Convertible
Securities (as defined below), in each case exercisable or exchangeable for, or
convertible into, shares of Common Stock, and (B) 10 million shares of Preferred
Stock, of which 7,040 shares are issued and outstanding. 4,000,000 shares of
Common Stock are held in the treasury of the Company. “Convertible Securities”
means any capital stock or other security of the Company or any of its
Subsidiaries that is at any time and under any circumstances directly or
indirectly convertible into, exercisable or exchangeable for, or which otherwise
entitles the holder thereof to acquire, any capital stock or other security of
the Company (including, without limitation, Common Stock) or any of its
Subsidiaries.

 

(c) Valid Issuance; Available Shares; Affiliates. All of such outstanding shares
are duly authorized and have been, or upon issuance will be, validly issued and
are fully paid and nonassessable. Schedule 3.13 sets forth the number of shares
of Common Stock that are (A) reserved for issuance pursuant to Convertible
Securities and (B) that are, as of the date hereof, owned by Persons who are
“affiliates” (as defined in Rule 405 of the 1933 Act and calculated based on the
assumption that only officers, directors and holders of at least 10% of the
Company’s issued and outstanding Common Stock are “affiliates” without conceding
that any such Persons are “affiliates” for purposes of federal securities laws)
of the Company or any of its Subsidiaries.

 

 8 

 

 

(d) Existing Securities; Obligations. Except as disclosed in the SEC Documents:
(A) none of the Company’s or any Subsidiary’s shares, interests or capital stock
is subject to from all preemptive or similar rights, mortgages, defects, claims,
liens, pledges, charges, taxes, rights of first refusal, encumbrances, security
interests and other encumbrances (collectively “Liens”) suffered or permitted by
the Company or any Subsidiary; (B) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares, interests or capital stock of the Company or any
of its Subsidiaries, or contracts, commitments, understandings or arrangements
by which the Company or any of its Subsidiaries is or may become bound to issue
additional shares, interests or capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares, interests or
capital stock of the Company or any of its Subsidiaries; (C) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the 1933 Act;
(D) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (E) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the New Securities; and (F) neither the Company nor
any Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement.

 

(e) Organizational Documents. The Company has furnished to the Holder true,
correct and complete copies of the Company’s Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company’s bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and the terms of all Convertible Securities and the material rights
of the holders thereof in respect thereto.

 

3.14 Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, (i) except as disclosed in the SEC Documents, has any outstanding
debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments evidencing Indebtedness of the Company or
any of its Subsidiaries or by which the Company or any of its Subsidiaries is or
may become bound, (ii) is a party to any contract, agreement or instrument,
except as disclosed in the SEC Documents, the violation of which, or default
under which, by the other party(ies) to such contract, agreement or instrument
could reasonably be expected to result in a Material Adverse Effect, (iii) has
any financing statements securing obligations in any amounts filed in connection
with the Company or any of its Subsidiaries, except as disclosed in the SEC
Documents; (iv) is in violation of any term of, or in default under, any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (v) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect.

 

 9 

 

 

3.15 Litigation. There is no action, suit, arbitration, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board, other
Governmental Entity, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s or its Subsidiaries’
officers or directors that would reasonably be expected to have a Material
Adverse Effect on the Company or its Subsidiaries, whether of a civil or
criminal nature or otherwise, in their capacities as such, except as disclosed
in the SEC Documents. No director, officer or employee of the Company or any of
its subsidiaries has willfully violated 18 U.S.C. §1519 or engaged in spoliation
in reasonable anticipation of litigation. Without limitation of the foregoing,
there has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or officer of the Company or any
of its Subsidiaries. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1933 Act or the 1934 Act. Neither the Company nor any of its
Subsidiaries is subject to any order, writ, judgment, injunction, decree,
determination or award of any Governmental Entity.

 

3.16 Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or would reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Exchange Documents. The Company understands and confirms
that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Holder
regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Each press release issued by the Company or any of its Subsidiaries during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

4. Holder’s Representations and Warranties. As a material inducement to the
Company to enter into this Agreement and consummate the Exchange, the Holder
represents, warrants and covenants with and to the Company as follows:

 

4.1 Reliance on Exemptions. The Holder understands that the New Securities are
being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
Exchange Documents in order to determine the availability of such exemptions and
the eligibility of the Holder to acquire the New Securities.

 

 10 

 

 

4.2 No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the New Securities or the fairness or
suitability of the investment in the New Securities nor have such authorities
passed upon or endorsed the merits of the offering of the New Securities.

 

4.3 Validity; Enforcement. This Agreement and the Exchange Documents to which
the Holder is a party have been duly and validly authorized, executed and
delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

4.4 No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the Exchange Documents to which the Holder is a party, and the
consummation by the Holder of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the Holder
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.

 

4.5 Investment Risk; Sophistication. The Holder is acquiring the New Securities
hereunder in the ordinary course of its business. The Holder has such knowledge,
sophistication, and experience in business and financial matters so as to be
capable of evaluation of the merits and risks of the prospective investment in
the New Securities, and has so evaluated the merits and risk of such investment.
The Holder is an “accredited Holder” as defined in Regulation D under the 1933
Act.

 

4.6 Ownership of Existing Note. The Holder owns the Existing Note free and clear
of any Liens (other than the obligations pursuant to this Agreement and
applicable securities laws).

 

 11 

 

 

 

5. Disclosure of Transaction. The Company shall, on or before 8:30 a.m., New
York City Time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the forms of the New Certificate of Designations and this Agreement as
an exhibit to such filing (including all attachments, the “8-K Filing”). From
and after the filing of the 8-K Filing, the Company shall have disclosed all
material, non-public information (if any) provided up to such time to the Holder
by the Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents. In addition, effective upon the filing of the
8-K Filing, the Company acknowledges and agrees that any and all confidentiality
or similar obligations under any agreement with respect to the transactions
contemplated by the Exchange Documents or as otherwise disclosed in the 8-K
Filing, whether written or oral, between the Company, any of its Subsidiaries or
any of their respective officers, directors, affiliates, employees or agents, on
the one hand, and any of the Holder or any of their affiliates, on the other
hand, shall terminate. Neither the Company, its Subsidiaries nor the Holder
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of the Holder, to make a press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith or (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Holder shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of the Holder (which may be granted or withheld in the
Holder’s sole discretion), except as required by applicable law, the Company
shall not (and shall cause each of its Subsidiaries and affiliates to not)
disclose the name of the Holder in any filing, announcement, release or
otherwise.

 

6. No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the 1933 Act) or solicit
any offers to buy any security or take any other actions, under circumstances
that would require registration of any of the New Conversion Shares under the
1933 Act or cause this offering to be integrated with such offering or any prior
offerings by the Company for purposes of Regulation D under the 1933 Act.

 

7. Listing. The Company shall promptly secure the listing or designation for
quotation (as applicable) of all of the New Conversion Shares upon the Principal
Market (subject to official notice of issuance) and shall maintain such listing
of all the New Conversion Shares from time to time issuable under the terms of
the Exchange Documents. The Company shall maintain the Common Stock’s
authorization for quotation on the Principal Market. Neither the Company nor any
of its Subsidiaries shall take any action which would be reasonably expected to
result in the delisting or suspension of the Common Stock on the Principal
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 7.

 

8. Fees. The Company shall reimburse Kelley Drye & Warren, LLP (counsel to the
lead Holder) in an aggregate non-accountable amount of $[ ] for costs and
expenses incurred by it in connection with drafting and negotiation of the
Exchange Documents. Each party to this Agreement shall bear its own expenses in
connection with the structuring, documentation, negotiation and closing of the
transactions contemplated hereby, except as provided in the previous sentence
and except that the Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, transfer agent fees, Depository
Trust Company (“DTC”) fees relating to or arising out of the transactions
contemplated hereby.

 

 12 

 

 

9. Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of the New Preferred Shares (and upon conversion thereof, the
New Conversion Shares) may be tacked onto the holding period of the Existing
Note the Company agrees not to take a position contrary to this Section 9. The
Company acknowledges and agrees that (assuming the Holder is not an affiliate of
the Company) (i) the New Preferred Shares (and upon conversion thereof, the New
Conversion Shares) will be, as of February 19, 2020, eligible to be resold
pursuant to Rule 144, (ii) the Company is not aware of any event reasonably
likely to occur that would reasonably be expected to result in the New Preferred
Shares (and upon conversion thereof, the New Conversion Shares), from and after
February 19, 2020, becoming ineligible to be resold by the Holder pursuant to
Rule 144 and (iii) in connection with any resale of the New Conversion Shares
pursuant to Rule 144, from and after February 19, 2020, the Holder shall solely
be required to provide reasonable assurances that such applicable New Conversion
Shares are eligible for resale, assignment or transfer under Rule 144, which
shall not include an opinion of Holder’s counsel. The Company shall be
responsible for any transfer agent fees or DTC fees or legal fees of the
Company’s counsel with respect to the removal of legends, if any, or issuance of
any New Conversion Shares in accordance with the terms of the New Certificate of
Designations.

 

10. Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

 

11. Most Favored Nation. The Company hereby represents and warrants as of the
date hereof and covenants and agrees that none of the terms offered to any
Person with respect to any exchange of any Original Note, including, without
limitation with respect to any consent, release, amendment, settlement, or
waiver relating thereto (each an “Settlement Document”), is or will be more
favorable to such Person (other than any reimbursement of legal fees) than those
of the Holder and this Agreement. If, and whenever on or after the date hereof,
the Company enters into a Settlement Document, then (i) the Company shall
provide notice thereof to the Holder immediately following the occurrence
thereof and (ii) the terms and conditions of this Agreement shall be, without
any further action by the Holder or the Company, automatically amended and
modified in an economically and legally equivalent manner such that the Holder
shall receive the benefit of the more favorable terms and/or conditions (as the
case may be) set forth in such Settlement Document, provided that upon written
notice to the Company at any time the Holder may elect not to accept the benefit
of any such amended or modified term or condition, in which event the term or
condition contained in this Agreement shall apply to the Holder as it was in
effect immediately prior to such amendment or modification as if such amendment
or modification never occurred with respect to the Holder. The provisions of
this Section 11 shall apply similarly and equally to each Settlement Document.

 

 13 

 

 

12. Independent Nature of Holder’s Obligations and Rights. The obligations of
the Holder under this Agreement are several and not joint with the obligations
of any other holder of securities of the Company (each, an “Other Holder”), and
the Holder shall not be responsible in any way for the performance of the
obligations of any Other Holder under any other agreement by and between the
Company and any Other Holder (each, an “Other Agreement”). Nothing contained
herein or in any Other Agreement, and no action taken by the Holder pursuant
hereto, shall be deemed to constitute the Holder and Other Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holder and Other Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any Other Agreement and the Company
acknowledges that, to the best of its knowledge, the Holder and the Other
Holders are not acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Agreement or any Other Agreement. The
Company and the Holder confirm that the Holder has independently participated in
the negotiation of the transactions contemplated hereby with the advice of its
own counsel and advisors. The Holder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any Other Holder to be joined
as an additional party in any proceeding for such purpose.

 

13. Miscellaneous.

 

1. Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

2. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 14 

 

 

3. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

4. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon delivery, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Trading Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be as set forth on the signature pages attached hereto
or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

5. Finder’s Fees. Each party represents that it neither is nor will be obligated
for any finders’ fee or commission in connection with this transaction. The
Company shall indemnify and hold harmless the Holder from any liability for any
commission or compensation in the nature of a finders’ fee (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

6. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holder.

 

7. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

8. Entire Agreement. This Agreement together with the other Exchange Documents,
represents the entire agreement and understandings between the parties
concerning the Exchange and the other matters described herein and therein and
supersedes and replaces any and all prior agreements and understandings solely
with respect to the subject matter hereof and thereof. Except as expressly set
forth herein, nothing herein shall amend, modify or waive any term or condition
of the other Exchange Documents.

 

 15 

 

 

9. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

10. Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

 

11. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

12. Survival. The representations, warranties and covenants of the Company and
the Holder contained herein shall survive the consummation of the Exchange and
the issuance and delivery of the New Securities.

 

13. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

14. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

[The remainder of the page is intentionally left blank]

 

 16 

 

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

  COMPANY:         TOUGHBUILT INDUSTRIES, INC.                            By:  
  Name:     Title:           Address:                                      

 

   

 

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 



    HOLDER:         Aggregate Principal of Original Note to be exchanged:  
[                           }                              By:       Name:      
Title:           Aggregate Number of Preferred Shares to be issued in Exchange:
  Address:                                                  



 

   

 

 

 

 

